      Case: 1:20-cv-01404 Document #: 8-5 Filed: 03/09/20 Page 1 of 2 PageID #:34




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ELAINE KERN,

                       Plaintiff,

                V.                                       No.    20-cv-01404

DZAVAD KRSO and                                          Hon. Marvin E. Aspen
BLUESTAR SERVICES LLC,

                       Defendants.

                           AFFIDAVIT OF MICAHAEL J. SORICH

NOW COMES Michael J. Sorich, affiant, and hereby states upon penalty of perjury that if called

upon to testify, he will competently state as follows:

        1.     My name is Michael J. Sorich; I am over the age of 18; and I am an attorney

employed by Cavanagh Law Group.

        2.     Cavanagh Law Group was retained to represent the Plaintiff in this matter, Elaine

Kern.

        3.     I received Defendants, Dzavad Krso and Bluestar Services, LLC's Notice of

Removal and was asked to investigate the propriety of removal in this case and, if I determined

that Plaintiff had a good-faith basis to move for remand, to prepare a Motion to Remand and

present said motion to this Honorable Court.

        4.     From February 27, 2020 until March 9, 2020, I read Defendant's Notice of Remand

and perfornied legal research to assess whether Plaintiff had a good faith basis to move for remand.

My research included assessing the Federal Rules of Civil Procedure, 28 C.F.R. §1332, 28 C.F.R.

§1441, 28 C.F.R. §1446, assessing case law by the Supreme Court of the United States and the

Seventh Circuit Court of Appeals and reading District Court rulings from the Northern District of


                                                 1                                      PLAINTIFF'S
                                                                                   13     EXHIBIT
     Case: 1:20-cv-01404 Document #: 8-5 Filed: 03/09/20 Page 2 of 2 PageID #:35




Illinois, Eastern Division. In addition, I performed searches with the Illinois Secretary of State.

Upon completion of this research, I determined that Plaintiff had a good faith basis to move for

remand. I believe that I spent 2 hours performing the above tasks, in preparation for drafting

Plaintiffs Motion for Remand.

          5.    After completing my research, I drafted Plaintiffs Motion for Remand. This is an

eight-page motion which cites statutory authority and case law. I believe that I spent 2.5 hours

drafting and editing said motion.

          6.    I am a Partner at Cavanagh Law Group in my seventeenth (17th) year of legal

practice. I calculate that I spent 4.5 hours preparing for and drafting Plaintiffs Motion to Remand.

I propose an attorney's fee of $600.00 per hour, which I believe is appropriate for an attorney of

my experience in the Chicago area. Based on 4.5 hours of preparation and drafting, and given an

hourly fee of $600.00, I request attorney's fees in the amount of $2,700.00 for the drafting of this

motion.


FURTHER AFFIANT SAYETH NAUGHT


Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the statements set forth in this instrument are true and correct, except as
to matters therein stated to be on information and belief and as to such matters the undersigned
certifies as aforesaid that he verily believes the same to be true.




                                                      1/L-9
                                               Michael J. So h-




                                                  2
